148 U.S. 49 (____)
UNITED STATES
v.
DALLES MILITARY ROAD COMPANY.
No. 1159, argued with No. 1073.
Supreme Court of United States.

Appeal from the United States Circuit Court of Appeals for the Ninth Circuit.
Mr. Assistant Attorney General Parker for appellants.
Mr. James K. Kelly for appellees.
BREWER, J.
The questions in this case are substantially the same as those in No. 1073, United States v. California & Oregon Land Company. It is unnecessary, therefore, to state the facts in detail, and it is sufficient to say that the same decree of affirmance will be entered.